PRESIDING JUSTICE McCULLOUGH, specially concurring: I concur in this opinion. In upholding the trial court’s decision, I believe it is important to note that respondents, David and Sarah, are living together and are responsible for each other’s actions insofar as this neglect proceeding is concerned. This is not a case where the two parents are living separate and apart. Although there is evidence that Sarah has worked hard to show she is a good parent, Sarah and David are living together and carry each other’s burdens. This is not in the posture of a termination of parental rights. The trial court’s order sets the permanency goal at “return home in 12 months” and provides for a permanency review hearing on December 8, 2008. Sarah and David will have their opportunity to prove that a return home is appropriate.